Citation Nr: 0022535	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-32 512A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error was committed in an 
October 22, 1997, Board decision which denied entitlement to 
service connection for an acquired psychiatric disability and 
pension benefits.  




REPRESENTATION

Moving Party Represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1959 to June 
1960. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran as to clear and 
unmistakable error in an October 22, 1997, Board decision.  


FINDINGS OF FACT

1.  The October 22, 1997, Board decision found that the 
moving party's claim for entitlement to service connection 
for an acquired psychiatric disability was not well-grounded 
and that his claim for pension benefits lacked legal merit. 

2.  The veteran has alleged no specific error in the October 
22, 1997, Board decision.  


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the October 22, 1997, Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been contended that clear and unmistakable error was 
committed in an October 22, 1997, Board decision which found 
the veteran's claim for service connection for an acquired 
psychiatric disability to be not well-grounded and his claim 
for pension benefits to lack legal merit. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and 
why the result would have been manifestly different 
but for the alleged error.  Non-specific 
allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
denied.

38 C.F.R. § 20.1404(b) (1999).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (1999).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

A review of the statements received from the veteran and his 
representative subsequent to the October 22, 1997, Board 
decision does not otherwise reveal any specific allegations 
of error of fact or law in that Board decision.  Instead, 
these statements express disagreement as to how the facts 
were weighed or evaluated.  Such arguments are not clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3).  Further, 
review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
Thus, the additional medical evidence received at the Board 
in June 1999 cannot form the basis for revision of the Board 
decision in question.  38 C.F.R. § 20.1403(b)(1) (1999).  In 
absence of the specific type of allegations required under 
38 C.F.R. § 20.1404(b), the motion must be denied.  


ORDER

The motion for revision of the October 22, 1997, Board 
decision on the grounds of CUE is denied.  



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals


 


